 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA
10

11       JORGE FERNANDEZ,                                        Case No. 1:19-cv-01220-JLT (PC)
12                             Plaintiff,                        FINDINGS AND RECOMMENDATIONS
13                                                               TO DISMISS DEFENDANT
                  v.
14       SATTERFIELD, et al.,                                    14-DAY DEADLINE

15                             Defendants.                       Clerk of Court to assign a District Judge

16

17              The Court screened Plaintiff’s complaint (Doc. 1) and found that it states cognizable
18   retaliation claims against Eslick, Jackson, Salazar, and Satterfield, but not against Flores. (Doc.
19   13.) The Court directed Plaintiff to file a first amended complaint curing the deficiencies
20   identified in its order or notify the Court that he wishes to proceed only the claims found
21   cognizable. (Id.)
22              In response to the Court’s screening order, Plaintiff filed a notice that he declines to file an
23   amended complaint and instead seeks to proceed on his claims against “Satterfield, Eslick,
24   Jackson, and C. Salzer.”1 (Doc. 14.) For this reason, and for the reasons set forth in the Court’s
25   screening order (Doc. 13), the Court RECOMMENDS that Flores be DISMISSED as a defendant.
26   The Court DIRECTS the Clerk of the Court to assign a District Judge to this action.
27   ///
28
     1
         Plaintiff states that he misspelled Salzer’s name as Salazar in his complaint. (See Doc. 14.)
 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 3   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 4   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 5   and Recommendations.” Failure to file objections within the specified time may result in waiver

 6   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 7   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10      Dated:     February 27, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
